TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 20, 2020



                                       NO. 03-18-00855-CV


                    The State Board for Educator Certification, Appellant

                                                  v.

                                       Leo J. Tran, Appellee




         APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BAKER
          REVERSED AND RENDERED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on December 3, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. Therefore, the Court reverses the trial court’s judgment and renders

judgment affirming the decision of the State Board for Educator Certification. The appellee shall

pay all costs relating to this appeal, both in this Court and in the court below.